Citation Nr: 0018722	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  96-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for bronchial asthma with chronic sinusitis from 
December 1, 1973, to June 26, 1994.

2.  Entitlement to an evaluation in excess of 60 percent for 
bronchial asthma with chronic sinusitis after June 27, 1994.

3.  Entitlement to an initial evaluation in excess of 
50 percent for sleep apnea.

4.  Entitlement to an effective date prior to December 10, 
1995, for the grant of a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU).

(The issue of entitlement to waiver of recovery of vocational 
rehabilitation program overpayment is the subject of a 
separate Board of Veterans' Appeals decision under the same 
docket number.)







REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to November 
1973.

The current appeal arose from February 1996, May 1996, and 
June 1998 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In February 1996, the RO determined that clear and 
unmistakable error had occurred in the March 1975 rating 
decision, which had denied entitlement to service connection 
for bronchial asthma, and granted service connection for 
bronchial asthma with chronic sinusitis, effective December 
1, 1973.  The RO assigned a 10 percent disability evaluation 
from December 1, 1973, to June 26, 1994, and assigned a 
60 percent evaluation, effective June 27, 1994.  In May 1996, 
the RO granted a TDIU, effective December 10, 1995.  

In June 1998, the RO granted service connection for sleep 
apnea as secondary to the service-connected bronchial asthma 
with chronic sinusitis and assigned a 50 percent evaluation, 
effective April 22, 1998.

In October 1996 and November 1996, the RO affirmed the 
determinations previously entered.

In February 1997, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.  That same month, the 
Hearing Officer affirmed the determinations previously 
entered.

In June 1998, the Board of Veterans' Appeals (the Board), 
among other actions, remanded the issues of entitlement to an 
initial evaluation in excess of 10 percent for bronchial 
asthma with chronic sinusitis from December 1, 1973, to June 
26, 1994, an evaluation in excess of 60 percent for bronchial 
asthma with chronic sinusitis after June 27, 1994, and an 
effective date prior to December 10, 1995, for the grant of a 
TDIU to the RO for additional development and adjudicative 
actions.

In July 1999, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In September 1999, the Board remanded the issues of 
entitlement to an initial evaluation in excess of 10 percent 
for bronchial asthma with chronic sinusitis from December 1, 
1973, to June 26, 1994, an evaluation in excess of 60 percent 
for bronchial asthma with chronic sinusitis after June 27, 
1994, an initial evaluation in excess of 50 percent for sleep 
apnea, and an effective date prior to December 10, 1995, for 
the grant of a TDIU to the RO for additional development and 
adjudicative actions.

In March 2000, the RO affirmed the determinations previously 
entered.

The case has been returned to the Board for further appellate 
review.

The issues of entitlement to an initial evaluation in excess 
of 50 percent for sleep apnea and an earlier effective date 
for a TDIU are addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  Bronchial asthma was manifested by no more than mild 
symptoms from December 1, 1973, to June 26, 1994.

2.  On June 27, 1994, the veteran submitted a petition to 
reopen the claim of entitlement to service connection for 
bronchial asthma, which established that a worsening of the 
service-connected disability had occurred, which was then and 
is presently manifested by no more than severe symptoms.

3.  Chronic sinusitis has been manifested during the appeal 
period by no more than mild symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent from December 1, 1973, to June 26, 1994, for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107(b), 5110 (West 1991); 38 C.F.R. §§ 4.7 (1999); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1973, 1975 & 1999).

2.  The criteria for an evaluation in excess of 60 percent 
for bronchial asthma as of June 27, 1994, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110; 38 C.F.R. §§ 4.7 (1999); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1973, 1975 & 1999).

3.  The criteria for an initial evaluation in excess of 
0 percent for chronic sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7 (1999); 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (1996 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that a Medical Board 
determined the veteran had bronchial asthma and chronic right 
maxillary sinusitis and that due to such diagnoses, he was 
unfit for further military duty.

In the determination, the Medical Board noted the veteran had 
reported he had not had any problems with asthma prior to 
service, but that once he had been in service for one month 
(May 1973), he had developed a runny nose with shortness of 
breath and wheezing with productive cough.  He was seen 
subsequently for asthma in June 1973, September 1973, and 
October 1973.  

The Medical Board stated that at the time of the October 1973 
admission, the veteran was in marked respiratory distress.  
Chest examination showed bilateral diffuse rhonchi and 
wheezing.  There were no rales.  The Medical Board noted 
there was use of accessory muscles for breathing.  He was 
discharged four days later and was noted to be markedly 
improved.

The veteran was discharged from service in November 1973.

A May 1974 private medical record shows the veteran was seen 
with complaints of frequent colds and sinus congestion.  He 
reported he was adhering to the treatment but that his asthma 
was getting worse.  The examiner stated the veteran had tight 
wheezes throughout both lungs.  The diagnosis was acute 
asthma attack.

A February 1975 VA examination report shows the veteran 
reported having wheezes at night with severe attacks a couple 
of times per year.  He stated his respiratory infection 
included asthma.  The veteran stated he would lose nine to 10 
days per year because of asthma.  




Upon physical examination, the examiner stated that the 
veteran had a cough of expanding musical rales and chest on 
forced expiration.  He entered a diagnosis of mild bronchial 
asthma and chronic sinusitis, by history.

A March 1975 private medical record shows the veteran 
reported he had had occasional asthma since childhood.  He 
stated he had asthma attacks about once a year.  Examination 
of the lungs was clear.

A July 1977 private medical record reveals the veteran had an 
acute asthmatic attack at that time.  He reported his last 
hospitalization had been in 1973 and noted he had not been 
taking any medication routinely.  The veteran stated he had 
noticed wheezing and chest tightness two days prior.  He 
presented to the emergency room with marked shortness of 
breath.

An October 1979 private medical record shows the veteran was 
seen with a three-week history of increased dyspnea.  He 
reported he had been diagnosed with asthma five years prior 
and had one hospitalization for asthma four to five years 
prior.  He also reported occasional sinus congestion.  
Examination of the lungs revealed expiratory wheezes.

An August 1989 private medical record shows the veteran was 
seen at the emergency room for an acute episode of asthma.  
Examination of his lungs was clear.

A January 1990 private medical record shows the veteran was 
seen with complaints of cough and sputum.  He reported a 
history of asthma, with the last attack being in October 1989 
and that he had not taken any medicine for such since October 
1987.  Examination of the lungs revealed minimal wheezing 
bilaterally in the upper lung fields on expiration only.  It 
was positive for rales.  The assessment was upper respiratory 
infection.




A November 1992 private medical record shows the veteran was 
seen with complaints of tightness in his chest and shortness 
of breath with activity for the last four to five weeks.  He 
reported a history of asthma and using an inhaler more 
frequently.  Examination of the lungs revealed bilateral 
expiratory wheezing, which cleared after cough.  The examiner 
entered a diagnosis of asthma with slow worsening.

A May 1993 private medical record shows the veteran reported 
complaints of asthma for the last couple of weeks.  The 
examiner stated the lungs had inspiratory and expiratory 
wheezes on auscultation.  Improvement was shown, and he was 
discharged.

A June 1993 private medical record shows the veteran 
complained of shortness of breath in the early morning for 
the past few weeks.  The examiner noted he had been seen 
approximately 30 days prior for the same problem.  The 
veteran was noted to be in mild distress.  

A July 1993 private medical record shows the veteran 
presented himself with shortness of breath and a 
nonproductive cough, which he stated had been occurring in 
the last six months.  Examination of the lungs revealed 
bilateral expiratory wheezes and no rales.  The diagnostic 
impressions were bronchitis and asthma attack.

An August 1993 private medical record shows the veteran was 
admitted into the emergency room with an acute exacerbation 
of asthma.  The examiner stated he had recent severe asthma 
attacks with shortness of breath and wheezing.  The veteran 
denied cough, fever, and chills.  He stated he had been 
asthmatic all of his life but that it had been worse since 
December 1992.  Physical examination revealed inspiratory and 
expiratory wheezes throughout.  The assessment was acute 
asthma attack.



An August 1993 private medical record shows the veteran 
reported a history of chronic asthma, but noted he had been 
symptom free for 20 years until one month before while he was 
in South Carolina.  He stated he had gone to the emergency 
room at that time and was given a nebulizer treatment.  The 
veteran currently complained of chest tightness and wheezing.  
The lungs were positive for expiratory monophonic wheezes 
bilaterally.  The bases were clear.  The assessment was 
asthma by history with recent exacerbation.

An April 1994 private medical record reveals he was seen in 
the emergency room the previous March with an asthmatic 
attack.  The examiner noted that after four hours, he still 
had no relief from asthma.  The examiner further noted the 
veteran had a 30+ year history of asthma and had been doing 
well until recently.  He was treated with intravenous (IV) 
steroids and had nebulizer treatments.  The examiner stated 
it took four days before the veteran started feeling better.  
His lungs were clear at discharge.

A June 1994 VA hospitalization summary report shows the 
veteran reported shortness of breath on exertion, which was 
worsened with smoking.

On June 27, 1994, the veteran submitted a VA Form 21-523 to 
reopen the claim of entitlement to service connection for 
bronchial asthma.

A July 1994 VA outpatient treatment report shows the veteran 
was seen for his reactive airway disease.  The examiner noted 
he had been prescribed with an inhaler and that he was not 
decongested at that time.  Examination of the lungs was clear 
to auscultation.  The examiner stated the reactive airway 
disease appeared to be compounded at that time.

A September 1994 VA outpatient treatment report shows the 
veteran was seen for follow-up for his reactive lung disease.  
The examiner noted it had been well managed.

An October 1994 private medical record shows the veteran 
reported difficulty breathing.  The examiner noted the 
veteran had had three nebulizer treatments at home but had 
not been taking steroids recently.  Examination of the lungs 
revealed expiratory wheezes.  The diagnostic impression was 
asthma exacerbation.  

A November 1994 private medical record reveals the veteran 
reported that his asthma had gotten gradually worse over the 
past two months and that nothing had worked for him in the 
last four to five days.  The examiner stated the veteran came 
to the emergency room in the morning with a severe asthma 
attack.  Examination of the lungs revealed bilateral diffuse 
wheezing throughout and decreased breath sounds.  The 
assessment was severe asthma attack, resistant to treatment.  
He was then admitted to the hospital for better control of 
asthma.

At discharge, which was two days later, the examiner noted 
the veteran had been given multiple handheld nebulizer 
treatments and had been started on Prednisone, at which time, 
his lungs began to clear.  The examiner stated that by 
discharge, there was only slight wheezes.

A July 1995 private medical record shows the veteran 
complained of shortness of breath and wheezing.  The examiner 
stated he was in moderate respiratory distress.  Examination 
of the lungs revealed diffuse bilateral wheezes without rales 
and decreased breath sounds bilaterally.  Later, the veteran 
was shown to be in no respiratory distress.  The diagnostic 
impression was asthma exacerbation.

A December 1995 private medical record shows the veteran was 
admitted to the hospital.  The examiner noted he was 
eventually intubated due to a worsening of his symptoms.  
Examination of the lungs revealed bilateral expiratory 
wheezes.  The assessment was status-asthmaticus with acute 
respiratory failure.

In the discharge summary, the examiner noted that at the time 
of discharge, the veteran was much improved.  His chest was 
almost completely clear except for occasional rhonchi and 
expiratory wheezes.

A January 1996 outpatient treatment report shows the veteran 
was seen for the refill of medication.  He reported he had 
been hospitalized for reactive airway disease.  Examination 
of the lungs was clear with bilateral breath sounds.  
Otherwise the examination was negative.  The assessment was 
reactive airway disease, which had been recently exacerbated 
but had currently improved.

A February 1996 VA examination report shows the veteran 
reported that over the last several years, his asthma had 
progressed to a very severe stage.  He stated he had frequent 
episodes, from daily to weekly, which the examiner noted was 
not well controlled.  At the time of the examination, the 
veteran complained of a cough productive of yellow sputum, 
increasing shortness of breath, and dyspnea on exertion.  He 
reported he was unable to walk far without becoming severely 
short of breath.  The examiner noted the veteran was 
extremely wheezy and short of breath at the time of the 
examination.

The examiner stated the veteran appeared to be in respiratory 
distress at present, and was using accessory muscles.  The 
oral cavity and nasopharynx were clear.  The lungs were 
diffusely wheezy.  He stated peak flow revealed 250 liters 
per minute, which was down from the normal of 550, and which 
was severe in nature.  A pulmonary function test revealed and 
FEV-1 of 41 percent of predicted and an FEV-1/FVC ratio of 
39 percent.  

The examiner concluded the veteran had severe asthma which 
was not controlled "at all" at the time and noted he was 
going to the emergency room too much.  He stated the Azmacort 
was not at adequate doses and that the veteran needed to be 
stabilized in the emergency room.  He added the veteran would 
be sent out on a long, slow taper of Prednisone and would 
have his Azmacort increased to adequate dosages.

A March 1996 private medical record shows the veteran was 
seen at the emergency room with complaints that his asthma 
had been unresponsive to home treatment for the last four 
weeks.  The examiner noted the veteran was in obvious 
distress.  He had bilateral inspiratory and pan-expiratory 
wheezes.  The diagnosis was astomatous.  

An April 1996 VA hospitalization summary report shows the 
veteran was hospitalized for an acute exacerbation of 
bronchial asthma.  He reported he had been in the hospital at 
least five times in the last year for bronchial asthma and 
had had two admissions requiring intubations.  He further 
reported he had been diagnosed with allergic rhinitis and had 
been scheduled for a limited computed tomography (CT) of the 
sinuses to rule out sinusitis and allergy testing.  

An April 1996 pulmonary function test showed FEV-1 of 
57 percent predicted and FEV-1/FVC ratio of 91 percent.  

Examination of his lungs revealed bilateral expiratory 
wheezes, but no crackles were heard.  The examiner noted that 
the veteran improved markedly while hospitalized.  At 
discharge, his lungs were completely clear.  The examiner 
stated the veteran's activities should be to the maximum 
amount that he could tolerate.

An April 1996 CT scan of the paranasal sinuses revealed 
minimal mucosal thickening at the inferior aspect of the left 
maxillary antrum.  There was noted to be mucosal thickening 
throughout much of the nasal cavity with soft tissue swelling 
of the nasal turbinates, most prominent at the inferior nasal 
turbinate on the right.

A July 1996 private medical record shows the veteran 
complained of shortness of breath for one and one-half weeks.  
He stated he would wake up in the middle of the night with 
wheezes.  He indicated that treatment did not help.  The 
assessment was asthma.

A July 1996 private medical record shows the veteran was seen 
for shortness of breath.  The examiner noted he had been seen 
about two weeks prior and placed on inhalers.  The veteran 
reported no improvement and chest tightness.  The examiner 
stated he was not in respiratory distress.  Examination of 
the lungs revealed wheezing.  The examiner noted that later 
that day, the wheezing had resolved.  The diagnosis was 
asthma.



An August 1996 VA outpatient treatment report shows the 
veteran reported that he was unable to walk less than 50 
yards without a great deal of difficulty and exacerbation of 
his intrinsic airway disease.  The examiner noted that, 
otherwise, the veteran was doing well.

A January 1997 private hospitalization summary report shows 
the veteran was hospitalized for asthmatic bronchitis.  The 
examiner noted the veteran had been admitted with shortness 
of breath.  He was treated with IV steroids and IV 
antibiotics and the examiner noted that the veteran had 
improved.

In February 1997, the veteran presented oral testimony before 
a Hearing Officer at the RO.  He stated that following his 
discharge from service, he was always in the emergency room 
at Thomas Jefferson Hospital in Philadelphia.  He noted that 
the hospital did not have the medical records prior to 1976.  
The veteran stated he would go to the emergency room and 
would be given three or four breathing treatments and 
sometimes had to stay overnight for several nights.  

He described feeling that his asthma was getting 
progressively worse.  The veteran stated he had last worked 
in October 1990 and had to quit because of the worsening 
symptoms of his bronchial asthma.

A May 1997 VA hospitalization summary report shows the 
veteran was hospitalized for asthma.  The veteran reported 
shortness of breath, fatigue, and wheezing.  He stated he had 
a chronic dry cough.  Examination of the lungs revealed 
coarse breath sounds in the upper lung fields with decreased 
breath sounds at the bases and poor air movement.  A 
pulmonary function test revealed an FEV-1 of 53 percent of 
predicted.  It showed a moderate to severe obstructive 
ventilatory defect with some broken spasm.

The veteran was discharged two days later with improvement.  
The examiner noted he was instructed to avoid activities that 
made him short of breath.



A May 1997 VA outpatient treatment report shows the veteran 
had patent nasal passages.  Examination of the chest revealed 
diffuse, mild wheezing.  The assessment was ongoing 
bronchospasms and minimum sinusitis on x-ray study of April 
1996.

A June 1997 private medical record shows the veteran was seen 
with asthma.  The examiner noted he exhibited diffuse 
expiratory wheezes.  The diagnosis was asthma.

A June 1997 VA outpatient treatment report shows the veteran 
was seen with complaints of asthma.  He stated he had been on 
and off Prednisone, but had never been "wheeze free."  He 
reported a history of sinusitis problems.  Examination of the 
chest revealed diffuse expiratory wheezes.  The assessment 
was asthma and questionable sinusitis.

A June 1997 CT scan of the paranasal sinuses revealed minimal 
evidence of chronic sinusitis involving the frontal and 
ethmoid sinuses.  

A March 1998 private medical record shows the veteran was 
seen at the emergency room.  He reported having a cough 
productive of yellow phlegm without sinus congestion, 
wheezing, and shortness of breath.  The examiner stated the 
veteran's respirations were not as labored as when he first 
presented himself at the emergency room, but noted he had 
some cough and wheezing.  Examination of the nose revealed 
midline septum with some congestion bilaterally.  Examination 
of the lungs revealed scattered expiratory wheezes in both 
lungs with decreased breath sounds.

While he was hospitalized, he continued to receive around-
the-clock handheld nebulizer treatments, as well as 
intravenous antibiotics.  By the next morning, he was feeling 
better and was transferred to a regular medical bed.  The 
examiner stated the veteran's condition continued to improve.




An April 1998 VA outpatient treatment report shows the 
veteran was seen with complaints of asthma.  The examiner 
noted his asthma was severe and had required mechanized 
ventilation in the past.  He also noted the veteran had been 
found to have obstructive sleep apnea.  The impression was 
severe asthma, which the examiner stated was stable on high 
doses of Fluticasone.

A May 1998 VA outpatient treatment report shows the examiner 
stated the veteran had severe asthma.  He noted the veteran 
had done well with high doses of Fluticasone, but was now 
much worse.  The examiner stated he was on the maximal doses 
of inhaled steroids.  Examination revealed inspiratory and 
expiratory wheezes.  The impression was very severe asthma.  
He noted the veteran's asthma had been becoming more severe 
and difficult to control, which now required additional 
medication.

A June 1998 VA outpatient treatment report shows the examiner 
noted the veteran had very severe asthma and had been on 
chronic steroids for five years.  The veteran reported his 
asthma was getting progressively worse.  He denied any 
improvement in respiratory symptoms on the steroids.  The 
veteran stated he got very short of breath especially with 
exertion or sleep.  He denied productive cough.  The examiner 
stated there were no signs of sinus congestion.  The 
assessment was severe asthma.

A June 1998 VA pulmonary function test revealed FEV-1 of 
57 percent of predicted and an FEV-1/FVC of 67 percent of 
predicted.  VA outpatient treatment reports at that time show 
improvement in the veteran's asthma.

A July 1998 VA outpatient treatment report shows improvement 
in the veteran's asthma.  He reported slight wheezing in the 
morning, which was relieved with a nebulizer.  Examination 
revealed scattered wheezes throughout.  The assessment was 
improving asthma.

In July 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  His representative 
stated the veteran asserted his bronchial asthma was worse 
than the 10 percent evaluation contemplated at the time of 
his discharge from service.  He also noted the RO had not 
substantiated why a separate evaluation for the chronic 
sinusitis was not warranted.

The veteran testified he had been hospitalized for 30 days 
with asthma while in service.  He noted he was discharged 
because of his bronchial asthma.  The veteran stated that 
ever since he had been diagnosed with bronchial asthma, it 
had never gone away and progressively had gotten worse over 
the years.  He stated the bronchial asthma had gotten so bad 
in 1991 that he could no longer keep a job.  That was the 
time he filed for Social Security Administration disability 
benefits.  He noted he had not been to the emergency room in 
a while because his asthma had been monitored more closely.

A January 2000 VA examination report shows the veteran stated 
he would get dyspnea from walking 50 yards.  He denied any 
cough.  He stated he was on a nebulizer, which he would use 
in the mornings, and sometimes at night.  He stated he had 
used Prednisone intermittently for the last two years.  He 
reported he was hospitalized three to four times per year for 
asthma exacerbation.

The examiner stated the lungs were clear in the thoracic area 
with bilateral expiratory wheezes.  The relevant diagnosis 
was bronchial asthma.

Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  



However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of disability evaluations.  In a claim for a 
greater original rating after an initial award of service 
connection, all of the evidence submitted in support of the 
veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (1999).  The Board notes the RO has 
done this by assigning a 10 percent evaluation from December 
1, 1973, to June 26, 1994, and a 60 percent evaluation from 
June 27, 1994, and thereafter.

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).



The Board notes that the schedular criteria for evaluating 
respiratory disorders were amended during the appeal period.  
Specifically, the criteria for bronchial asthma under 
Diagnostic Code 6602, were amended, effective on September 9, 
1975, and again, effective on October 7, 1996.  The criteria 
for sinusitis were amended only once during the appeal 
period, effective on October 7, 1996.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran applies unless otherwise indicated.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Thus, the veteran's bronchial asthma with 
chronic sinusitis must be considered under the various rating 
criteria that have been amended since 1973 to determine which 
version is more or the most favorable to his service-
connected disability.

From 1973 to October 6, 1996, the criteria under Diagnostic 
Codes 6510 through 6514 for sinusitis were the same and 
considered sinusitis to be noncompensable if it were shown by 
x-ray manifestations only, with mild or occasional symptoms.  
38 C.F.R. § 4.97, Diagnostic Code 6513 (effective prior to 
October 7, 1996).  

A 10 percent evaluation contemplated a showing of moderate 
symptomatology with discharge or crusting or scabbing, with 
infrequent headaches.  Id.  In order to warrant an assignment 
of a 30 percent evaluation, the claimant would have to show 
severe symptomatology with frequently incapacitating 
recurrences, with severe and frequent headaches with purulent 
discharge or crusting reflecting purulence.  Id.  An 
assignment of a 50 percent evaluation would have to be based 
on a showing that the claimant had postoperative 
symptomatology, following a radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  Id.  

Under the amended criteria, frontal chronic sinusitis and 
chronic maxillary sinusitis contemplate a noncompensable 
evaluation where the disorder is detected by an x-ray only.  
38 C.F.R. § 4.97, Diagnostic Code 6513 (effective as of 
October 7, 1996).  

Where one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting occurs, a 10 percent 
evaluation is warranted.  Id.  

For a 30 percent evaluation, the claimant must be shown to 
have three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-capacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Id.  Assignment of 
a 50 percent evaluation is warranted on a showing of 
symptomatology following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  Id.  
A note to Diagnostic Code 6513 indicates that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  Id. at Note.

From 1973 to September 8, 1975, the criteria under Diagnostic 
Code 6602, which address bronchial asthma, indicated that a 
100 percent evaluation was warranted when bronchial asthma 
was pronounced, with marked emphysema, attacks very frequent, 
dyspnea on slight exertion between attacks, marked loss of 
weight or other evidence of severe impairment of general 
health.  38 C.F.R. § 4.97, Diagnostic Code 6602 (effective 
prior to September 9, 1975).  

A 60 percent evaluation was warranted when bronchial asthma 
was severe, with moderate emphysema, frequent attacks (one or 
more weekly), marked dyspnea on exertion between attacks, 
impairment in general health manifested by malnutrition, etc.  
Id.  A 30 percent evaluation was warranted when bronchial 
asthma was moderate with slight to moderate emphysema, 
attacks rather frequent (10-14 day intervals), moderate 
dyspnea on exertion between attacks.  Id.  A 10 percent 
evaluation was warranted when bronchial asthma was mild 
without emphysema and occurring at widely separate intervals.

It was noted that emphysema was not given a separate 
evaluation.  Id.

Under the criteria of Diagnostic Code 6602 following the 
September 9, 1975, amendment, a 100 percent evaluation is 
assigned for pronounced bronchial asthma; asthmatic attacks 
very frequently with severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (effective prior to October 7, 1996).  

A 60 percent evaluation requires severe disability with 
frequent attacks of asthma (one or more attacks weekly) 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  Id.  A 30 percent evaluation is warranted for 
moderate bronchial asthma with asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  Id.  A 
10 percent evaluation is warranted for mild bronchial asthma 
with paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  Id.

Under the most recent criteria for Diagnostic Code 6602, when 
the FEV-1 is less than 40 percent predicted, or FEV-1/FVC is 
less than 40 percent, or more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications warrants a 100 percent 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(effective October 7, 1996).  

When FEV-1 is 40 to 55 percent of predicted, or; FEV-1/FVC is 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) course of systemic (oral or parenteral) 
corticosteroids, a 60 percent evaluation is warranted.  Id.  
When FEV-1 is 56 to 70 percent of predicted or; FEV-1/FVC is 
56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication, a 30 percent evaluation is warranted.  Id.  When 
FEV-1 is 71 to 80 percent predicted or FEV-1/FVC of 71 to 80 
percent or intermittent inhalational or oral bronchodilator 
therapy, a 10 percent evaluation is warranted.  Id.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially the Board finds that the veteran's claims of 
entitlement to initial evaluations in excess of 10 percent 
for bronchial asthma with chronic sinusitis between December 
1, 1973, and June 26, 1994, and in excess of 60 percent for 
bronchial asthma with chronic sinusitis, as of June 27, 1994, 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).


In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his bronchial asthma with chronic sinusitis (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claims for initial increased evaluations 
are well grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that as a result of the June 1998 and 
September 1999 remands of the case to the RO for further 
development and adjudicative actions, all relevant facts have 
been properly developed to their full extent as to these 
issues, and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  In this regard, the veteran has been given 
the opportunity to submit additional evidence.  His 
representative has submitted a copy of the letter from the 
Social Security Administration granting disability benefits 
and the medical records relied upon by the Social Security 
Administration.

The Board is unaware of any additional evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with the current appeal.  Thus, the Board finds 
that consideration of the claimant's appeal, as to these two 
claims, is accordingly proper at this time.

In the June 1998 and September 1999 remands, the Board asked 
the RO to consider whether the bronchial asthma should be 
rated separately from the chronic sinusitis.  In the March 
2000 supplemental statement of the case, the RO stated, "It 
is not show[n] that [] separate evaluations should be 
established for bronchial asthma and chronic sinusitis.  The 
symptoms of sinusitis are part of the bronchial asthma."

The appellant's representative has asserted that such 
conclusion, without any medical evidence to support it, is 
inadequate and violates the case law of Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  



The Board disagrees with the RO's conclusory finding and will 
evaluate the bronchial asthma and the chronic sinusitis 
separately.  The Board will address first the claim for 
initial evaluations in excess of those assigned by the RO for 
bronchial asthma and then address the separate evaluation for 
chronic sinusitis.

Bronchial asthma

December 1, 1973, to June 26, 1994

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for the period 
between December 1, 1973, and June 26, 1994.  

From the time the veteran was discharged from service until 
the date of his petition to reopen the claim of entitlement 
to service connection for bronchial asthma, which was 
received at the RO on June 27, 1994, the evidence establishes 
the veteran had asthma attacks which were no more than once 
every month.  For the majority of that time frame, the 
veteran had less than one asthma attack per month.  

Such symptoms, establish that no more than a 10 percent 
evaluation is warranted under the governing criteria from 
1973 to 1979 (10 percent evaluation warranted when bronchial 
asthma was mild without emphysema and occurring at widely 
separate intervals), the criteria, which became effective on 
September 9, 1975 (10 percent evaluation warranted when 
bronchial asthma was mild with paroxysms of asthmatic type 
breathing occurring several times a year with no clinical 
findings between attacks), or the amended criteria, which 
became effective on October 7, 1996 (10 percent evaluation 
warranted when an intermittent inhalational or oral 
bronchodilator therapy is needed).

An evaluation of 30 percent and higher is not warranted.  As 
stated above, the evidence of record does not establish that 
the veteran had bronchial asthma attacks with only 10 to 14 
days between attacks.  



During this period, the veteran's bronchial asthma attacks 
occurred no more than one time per month, and that was at the 
time it was the most frequent.  Additionally, there were no 
clinical findings that the veteran had moderate dyspnea 
between attacks during that time period or that inhalational 
or oral bronchodilator therapy was needed daily.

Many of the earlier medical records referable to treatment of 
bronchial asthma are no longer available.  However, the Board 
finds that the evidence of record clearly establishes that no 
more than a 10 percent evaluation is warranted for this time 
period for the service-connected bronchial asthma.  
Specifically, in the March 1975 private medical record, the 
veteran stated he had asthma attacks about once a year.  

In the July 1977 private medical record, the veteran admitted 
he had not been hospitalized for asthma since November 1973.  
An August 1993 private medical record revealed the veteran 
stated he had been asthmatic all of his life but that it had 
been worse since December 1992.

These are statements against interest, and the Board give 
such statements more probative value than the veteran's 
current statements and testimony that his asthma was as bad 
in the 1970s as it is now.

Although the veteran reported in August 1993 that his asthma 
had gotten worse, the evidence establishes that his next 
hospitalization for an asthma attack was in April 1994.  Such 
manifestations do not warrant any more than a 10 percent 
evaluation under the criteria in existence prior to September 
9, 1975, or the criteria that followed such date, or the 
criteria which became effective on October 7, 1996.

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 
10 percent for bronchial asthma for the period between 
December 1, 1973, and June 26, 1994.

June 27, 1994, and thereafter

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 60 percent as of June 27, 1994.  The 
Board notes that when the RO chose an effective date of June 
27, 1994, for the grant of the 60 percent evaluation, it was 
based upon the date that the veteran filed his petition to 
reopen the claim of entitlement to service connection for 
bronchial asthma.

The Board further notes it cannot assert that on June 27, 
1994, the evidence of record established an ascertainable 
fact that the veteran's bronchial asthma symptomatology had 
worsened.  Instead, it must be noted that the RO gave the 
veteran the benefit of the doubt and granted the earliest 
possible effective date for the 60 percent evaluation based 
upon the February 1996 examination report findings, to 
include pulmonary function test results.  As of June 1994, 
the medical evidence established that the veteran's asthma 
attacks were occurring approximately once per month.  

Regardless, the Board finds that the preponderance of the 
evidence establishes that the veteran's bronchial asthma 
symptomatology warrants no more than a 60 percent evaluation 
under any of the three criteria related to bronchial asthma.

In the February 1996 VA examination report, the examiner 
noted the veteran's asthma had progressed to a very severe 
stage over the last several years.  At that time, the veteran 
reported he was unable to walk far without becoming severely 
short of breath.  A pulmonary function test revealed an FEV-1 
of 41 percent predicted and an FEV-1/FVC ratio of 39 percent.  
The examiner made a finding that the veteran's asthma was 
severe.

Subsequent to this examination, the Board finds that the 
veteran's symptomatology remained severe.  Severe bronchial 
asthma warrants a 60 percent evaluation under the criteria in 
existence prior to September 9, 1975, and a 60 percent 
evaluation under the criteria in existence prior to October 
7, 1996.  

The Board is aware that the February 1996 pulmonary function 
test result of the FEV-1/FVC ratio of 39 percent would fall 
into the 100 percent evaluation under the most recent 
criteria.  However, in reviewing the results of all the 
pulmonary function tests, the preponderance of the evidence 
establishes that no more than a 60 percent evaluation is 
warranted.  In April 1996, the FEV-1 was 57 percent of 
predicted.  In May 1997, FEV-1 was 53 percent of predicted.  
In June 1998, FEV-1 was 57 percent of predicted and the FEV-
1/FVC ratio was 67 percent.  The Board finds that the 
preponderance of the evidence is against a 100 percent 
evaluation under the criteria that became effective on 
October 7, 1996.  

A 100 percent evaluation for bronchial asthma is not 
warranted.  Considering the criteria for bronchial asthma 
that existed prior to September 9, 1975, and existed prior to 
October 7, 1996, the Board finds that the veteran's bronchial 
asthma does not meet those criteria.  There has been no 
showing of marked emphysema (which would apply only to the 
1975 criteria), dyspnea on slight exertion, or marked loss of 
weight or other evidence of severe impairment of general 
health.  The veteran has stated he can walk 50 feet before he 
gets dyspnea, which is not indicative of dyspnea on slight 
exertion.  Additionally, under the newest criteria, the 
pulmonary function tests that have been conducted do not 
reveal results that would fall within the 100 percent 
evaluation nor has the evidence shown that the veteran has 
more than one asthma attack per week with episodes of 
respiratory failure, nor requires daily use of systemic high 
dose corticosteroids or immunosuppressive medication.

The veteran is competent to report the his symptoms.  To the 
extent he has stated his bronchial asthma warrants a 
100 percent evaluation, the medical findings do not support 
his statements and testimony for the reasons stated above.  

The Board notes that the RO did not consider the criteria 
that existed prior to September 9, 1975 (although they 
considered the criteria that existed prior to October 7, 
1996); however, the Board does not find that the veteran has 
been prejudiced, as the criteria did not change substantially 
following the September 9, 1975, amendment (the changes made 
at that time deleted only the reference to emphysema).  
Bernard v. Brown, 4 Vet. App. 384 (1994).

In view of the denials of entitlement to initial evaluation 
in excess of 10 percent for the period between December 1, 
1973, to June 26, 1994, and in excess of 60 percent from June 
27, 1994, to thereafter, for bronchial asthma, the Board 
finds no basis upon which to change the assignment of 
"staged" ratings made by the RO.  See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent from December 1, 
1973, to June 26, 1994, and in excess of 60 percent as of 
June 27, 1994, for bronchial asthma.  Gilbert, 1 Vet. App. at 
53.

Chronic sinusitis

The Board has carefully reviewed the evidence of record and 
finds that a separate evaluation for chronic sinusitis is 
warranted.  However, the Board finds that no more than a 
noncompensable evaluation is warranted.  

In reviewing the entire evidence of record, starting at the 
time of the veteran's discharge, his complaints related to 
sinusitis have been minimal.  It must be noted that the 
evidence of record covers a period of almost 30 years.  The 
medical evidence establishes sinusitis by x-ray evidence and 
establishes that the veteran has occasional symptoms, which 
are no more than mild.  It is clear from reviewing the 
evidence of record that the veteran's more severe disability 
is that of bronchial asthma.  Thus, the Board grants a 
separate, noncompensable evaluation for the service-connected 
chronic sinusitis, but finds that no more than a 
noncompensable evaluation is warranted.

In reviewing the veteran's chronic sinusitis under the 
previous criteria and the amended criteria, the evidence 
establishes no more than a 0 percent disability evaluation 
under either criteria.  

A compensable evaluation is not warranted.  Considering the 
previous criteria, the veteran has not reported discharge, 
crusting or scabbing, or infrequent headaches.  

Additionally, the medical evidence of record does not 
establish such clinical findings either.  Considering the 
amended criteria, the veteran has not reported incapacitating 
or non-incapacitating episodes of sinusitis throughout the 
years.  Occasionally, he reported congestion, but that was 
the extent of his complaints.

Accordingly, no more than a noncompensable evaluation for 
chronic sinusitis is warranted based upon the facts before 
the Board.

In view of the denial of entitlement to an initial 
compensable evaluation for chronic sinusitis, the Board finds 
no basis upon which to predicate the assignment of "staged" 
ratings.  See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for chronic sinusitis.  
Gilbert, 1 Vet. App. at 53.

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 U.S.C.A. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the criteria for an extraschedular evaluation, but 
did not apply it to the veteran's claims for higher initial 
evaluations.


The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

For example, it has not been shown that bronchial asthma and 
chronic sinusitis have resulted in frequent hospitalizations 
or caused marked interference in employment prior to December 
10, 1995, at which time, he was granted a 100 percent 
evaluation based upon unemployability.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
bronchial asthma and chronic sinusitis.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bronchial asthma from December 1, 1973, to June 26, 1994, 
is denied.

Entitlement to an evaluation in excess of 60 percent for 
bronchial asthma as of June 27, 1994, is denied.

Entitlement to an initial compensable evaluation for chronic 
sinusitis is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claim of entitlement to an 
initial evaluation in excess of 50 percent for sleep apnea is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his sleep apnea (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an initial evaluation in excess of 50 percent for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).  

The Board is not satisfied that as a result of the prior 
remands of the case to the RO for further development, all 
relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991);  White v. Derwinski, 1 
Vet. App. 519 (1991).

At the July 1999 Board hearing, the veteran testified he had 
undergone a sleep study that same month at the Durham 
Veterans Hospital.  In the September 1999 remand, the Board 
asked that the RO obtain the veteran's treatment reports 
related to his service-connected sleep apnea.  

In September 1999 the veteran's representative submitted VA 
outpatient treatment reports, dated from September 1998 to 
June 1999, which did not include the July 1999 sleep study.  
The RO did not request any additional records from the VA 
Medical Center.  The veteran's representative has noted in 
the informal hearing presentation, dated May 24, 2000, that 
the RO did not fulfill that part of the Board's remand.  
Thus, the claim must be remanded again.

Additionally, because the claim for entitlement to an 
effective date earlier than December 10, 1995, for a TDIU is 
inextricably intertwined with the claim for entitlement to an 
initial evaluation in excess of 50 percent for sleep apnea, 
that claim is held in abeyance.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to his treatment for sleep 
apnea.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtained and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, particularly the July 1999 sleep 
study.

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
make sure the VA treatment records 
include the July 1999 sleep study and any 
sleep study conducted thereafter have 
been associated with the claims file.  If 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an initial evaluation in excess of 
50 percent for sleep apnea and 
entitlement to an effective date earlier 
than December 10, 1995, for the grant of 
a TDIU.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


